Citation Nr: 0930067	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include on a secondary basis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision wherein 
the RO denied service connection for PTSD, hypertension and 
coronary artery disease.  The Veteran timely appealed this 
determination to the Board.  By a March 2005 rating action, 
issued in April 2005 the RO denied service connection for 
hypertension on both secondary and direct incurrence bases; 
an April 2004 statement of the case addressed the regulations 
pertaining to secondary service connection, i.e., 38 C.F.R. § 
3.310 (2008).  Thus, the Board has framed the issue regarding 
service connection for hypertension as that listed on the 
title page.  The Veteran perfected an appeal with respect to 
both issues.  The Board remanded these claims in July 2006.  


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the 
Veteran's claims to reopen service connection for PTSD on the 
basis that the evidence submitted was not new and material; 
the Veteran was notified in writing of the determination.

2.  No new and material evidence regarding the Veteran's 
claim of service connection for PTSD has been added to the 
record since the July 2003 RO decision; the evidence of 
record is cumulative and redundant, and does not, when 
considered with previous evidence of record, relate to an 
unestablished fact (i.e., nexus to service) necessary to 
substantiate the Veteran's claim, nor raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran did not receive a diagnosis of hypertension 
until many years after discharge from service and there is no 
medical evidence relating the Veteran's current hypertension 
to service or to the Veteran's service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for PTSD.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), and 3.159 
(2008).

2.  Hypertension was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred, and hypertension is not proximately due to, or the 
result of, service-connected diabetes mellitus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim. VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, November 2002, August 2004, and January 2005 
pre-rating letters to the Veteran from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial. The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  February 2007 
and May 2009 letters from the RO provided notice consistent 
with the requirements in Kent.  

After the Veteran was afforded opportunity to respond to the 
February 2007 and May 2009 notices identified above, the June 
2009 supplemental statement of the case (SSOC) reflects 
readjudication of the claims on appeal.  In addition, 
although the Veteran was not provided notice until July 2006 
regarding assignment of disability ratings and effective 
dates (in the event that the claim was granted); the Board's 
decision herein denies the claims.  As no disability rating 
or effective dates are being, or are to be assigned, there is 
therefore no possibility of prejudice to the Veteran under 
the requirements of Dingess/Hartman.  Hence, while some of 
this notice was provided after the rating action on appeal, 
the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or SSOC, is sufficient to 
cure a timing defect).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, private treatment 
records, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board notes that these claims were remanded in July 2006.  
Upon remand, the RO was instructed to obtain private 
treatment records from the Maragrove Clinic and Harbor 
Lights.  In a letter dated in July 2006, the RO asked the 
Veteran to provide the name, addresses, and approximate dates 
of his treatment.  He was also asked to complete and sign a 
VA Form 21-4142.  The claims file is void of any response 
from the Veteran to the July 2006 letter.  Thus, as the 
Veteran did not provide the requested authorization to 
release these records, the AMC was not required to take 
additional action to comply with the duty to assist.  See 38 
C.F.R. § 3.159(c)(1)(i), (ii) (claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant records from 
non-Federal agency or department custodians, including 
authorizing release of existing records).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street").

Therefore, the Board finds that the AMC substantially 
complied with the July 2006 remand directives, and that no 
further action in this regard is warranted.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where there 
was substantial compliance with Board's remand 
instructions).  See also Chest v. Peake, No. 2007-7303, 283 
Fed. Appx. 814 (Fed. Cir. July 21, 2008) (unpublished 
disposition) ("substantial" compliance, rather than 
"complete" or "absolute" compliance is the correct legal 
standard to be employed when determining whether remand 
instructions were complied with).

 In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above; it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  New and Material Evidence Claim

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed; the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, a claim to reopen was received in October of 
2002.  Therefore, the current version of the law, which is 
set forth in the following paragraph, is applicable in this 
case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

In a July 1994 rating decision, the RO denied the Veteran's 
claims of service connection for PTSD on the basis that the 
evidence of record was negative for findings of PTSD.  That 
decision was not appealed and became final.  

In October 2002, the Veteran sought to reopen his claim of 
service connection for PTSD.  As explained above, the present 
inquiry is whether any of the newly received evidence raises 
a reasonable possibility of substantiating the claims, 
namely, whether the Veteran has been diagnosed with PTSD.  

At the time of the RO's July 1994 rating decision, the 
relevant evidence of record consisted of service medical 
records, military personal record, and a VA examination 
report.  

The relevant evidence added to the record since the July 1994 
rating decision consists of: private treatment records from 
Saint John Hospital; VA treatment records from the Marion, 
Indiana VA Medical Center (VAMC) from 2003 to 2004; VA 
treatment records from the Battle Creek, Michigan VAMC from 
2002; VA treatment records from the Detroit Michigan VAMC 
from 2001 to 2002; VA treatment records from the Allen Park, 
Michigan VAMC from 1993 to 1994; and a January 2003 VA 
examination report.  

The January 2003 VA examination revealed that the Veteran 
presented for examination dressed appropriately with good 
hygiene and grooming.  He appeared healthy with normal 
posture.  The Veteran was alert and fully oriented with good 
recent and remote memory.  His attention and concentration 
appeared normal.  His speech was fluent, of normal rate, and 
well articulated.  The Veteran's mood was slightly depressed 
with appropriate affect.  His thought processes and thought 
content were free of any disturbance.  No hallucinations or 
delusions were reported.  No suicidal or homicidal ideation 
was reported or noted.  His abstract thinking and IQ were in 
the average range.  His judgment, insight, and comprehension 
were normal.  The Veteran reported no panic attacks.  He 
reported a depressed mood as a result of flashbacks, but he 
did not state that his depression was severe.  The Veteran 
appeared mildly depressed in the session.  His recent 
unemployment, financial difficulties, and chronic substance 
abuse problems were seen as contributing significantly to his 
depressed mood.  He denied experiencing any anxiety.  The 
Veteran reported feelings of inner rage that he has always 
suppressed.  

The Veteran reported a history of severe cocaine (rock) 
dependence from 1989 to 2002.  He also stated that he has a 
history of alcohol dependence and cannabis dependence since 
age 19.  Since May 2002, the Veteran has tried to abstain 
from these drugs.  As a result, his current mood disturbances 
may result in part from his abstaining from these mind and 
mood altering substances over the last year.  

The examiner found that the Veteran does not meet the DSM 
criteria for PTSD.  However, he does meet the DSM-IV stressor 
criterion.  The Veteran experienced events that involved 
actual and threatened death several times in Vietnam and his 
response was intense fear.  He reported that he currently 
experienced flashbacks regularly.  He stated that he never 
watches movies about Vietnam.  He indicated that he tended to 
not desire to be involved with others in significant 
relationships, but it is not clear if this is because of his 
preference for a "wild, irresponsible life" or as a result 
of PTSD.  The Veteran stated that he has had difficulties 
with sleep, but not currently.  He denied exaggerated startle 
response, hypervigilance, or difficulty concentrating.  He 
reported working full time and did not report any 
interference with his current duties due to PTSD symptoms.  

The Veteran was diagnosed with cocaine dependence, in partial 
remission; cannabis dependence, in partial remission; alcohol 
remission, in full remission; depression not otherwise 
specified.  

The examiner opined that the Veteran did not report symptoms 
that meet PTSD criteria.  His depressive disorder is seen as 
resulting in significant part from his financial and 
employment difficulties, as well as his severe history of 
substance abuse.  It is not possible to separate out the 
exact degree of social and occupational disruption that is 
due to his own decision to pursue an addictive life-style 
versus it being due to his response to experiencing traumatic 
events in the war.  The examiner noted that the Veteran's 
life went relatively well from 1970 to 1990 until he 
developed a rock cocaine dependency.  He had been able to 
earn a BA in accounting, work as an EMT for eight years, and 
work as a bank examiner for twelve years.  His records 
indicate that he lost his job as a bank examiner because of 
his cocaine problems.  If more records from his numerous past 
substance abuse treatment programs were available, it might 
be clearer if Vietnam trauma was an ongoing theme in his 
subjective complaints.  

In summary the examiner explained that the Veteran did not 
meet the DSM-IV criteria for PTSD.  He did meet the criteria 
for cocaine dependence and depressive disorder not otherwise 
specified.  The Veteran maintained that he experienced 
flashbacks, depressed mood, and a tendency not to be involved 
with other people.  In the interview, he did not exhibit any 
behaviors that are consistent with his reported symptoms, 
other than depressed mood.  The examiner opined that at this 
time, it was not possible to separate the effects of PTSD and 
co-occurring substance disorders on the Veteran's functioning 
in part because of his long history of successful adaption 
(1969 to 1990) and because the PTSD symptoms he reported do 
not appear severe enough to meet DSM criteria.  The examiner 
added, that it should also be noted that the Veteran 
experienced a much longer period of trauma exposure from 1972 
to 1980 in his work as an EMT responding to murders and 
shootings in Detroit.  

VA treatment records sparsely pertained to the PTSD claim.  
In a July 2004 progress note, the Veteran was seeking 
treatment for knee pain.  However, during that visit the 
Veteran was screened for PTSD, and the results were negative 
for PTSD.  Similarly, a November 2002 VA treatment records 
show that the Veteran was screened for depression and the 
results were negative for PTSD.  A May 2002 VA treatment 
record shows that Veteran's mood was depressed with a 
restricted affect.  He had no thought disorder.  There was no 
evidence of psychosis.  Insight was minimal and his judgment 
was intact.  The Veteran was diagnosed with cocaine 
dependence and substance abuse-induced mood disorder.  VA 
treatment records from December 1993, received by the RO in 
November 2002; show that the Veteran was presumptively 
diagnosed with possible PTSD and major depression.  The 
treatment plan was to involve the Veteran in individual and 
group therapies of the milieu, explore further his 
experiences as a combat medic to see if there were signs and 
symptoms of PTSD.  However, this was not able to be 
accomplished as the Veteran discharged himself before 
treatment could be completed.  

Private treatment records from Saint John Hospital were void 
of any complaints of PTSD for related psychiatric problems.  

The Veteran's initial claim for PTSD was denied because the 
evidence of record failed to show a diagnosis of PTSD.  None 
of the evidence submitted after July 1994 shows that the 
Veteran has been diagnosed with PTSD.  Rather, the July 2003 
VA examiner diagnosed the Veteran as having cocaine, alcohol, 
and cannabis dependence and depressive disorder not otherwise 
specified.  VA treatment records reveal that the Veteran 
tested negative for PTSD and depression and was never 
diagnosed with PTSD.  A diagnosed identifiable underlying 
malady or condition is needed to constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
confirmed diagnosis of PTSD, meaning medical evidence showing 
the Veteran has the condition alleged, service connection is 
not warranted.  The case law is well-settled on this point.  
In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

As such, the evidence which has been presented since July 
1994 does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  Therefore, 
the Board finds that the Veteran's attempt to reopen his 
claim of entitlement to service connection for PTSD is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for PTSD is 
not reopened, and the benefit sought on appeal remains 
denied.

III.  Service Connection Claim

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, including hypertension, if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for 
hypertension.  In the instant case, the Veteran's service 
medical records during his period of active duty do not 
indicate any diagnoses of or treatment for hypertension.  The 
Veteran's April 1971 separation examination revealed blood 
pressure of 108/82.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, note 1 (indicating that the term "hypertension" means 
that diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.).  

Subsequent to service, the Veteran was diagnosed with and was 
treated for hypertension on numerous occasions.  An August 
2004 VA examination showed that the Veteran's diabetes 
started in 2003.  As to his heart problems, according to the 
records, he had two myocardial infarctions, in 1998 and 2001.  
He was diagnosed with coronary artery disease in 1998 and had 
two angioplasties with one stent.  He also had angina at that 
time.  The Veteran was also diagnosed with hypertension.  
Upon examination, the Veteran's blood pressure was 115/66.  
The Veteran was diagnosed, in part, with hypertension.  The 
examiner opined that the probability of hypertension being 
caused by diabetes mellitus type II is less than 50 percent 
because hypertension is caused by multiple risk factors and 
diabetes is not the main one of them.  The evidence of record 
is void of any other nexus evidence which would link the 
Veteran's hypertension to service or his service-connected 
diabetes.   

After a review of the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for hypertension, including as secondary to 
diabetes.  The evidence of record does not indicate that 
hypertension was incurred in service or within one year of 
service, or that hypertension was caused or aggravated by 
diabetes.  Service medical records indicate blood pressure 
readings of systolic pressure less than 160, and diastolic 
pressure less than 90.  At the April 1971 separation 
examination, the Veteran was noted to have had a normal 
clinical evaluation of the vascular system, no hypertension 
was noted, and the Veteran's blood pressure reading was 
108/82.  Post-service medical records do not indicate high 
blood pressure or a diagnosis of hypertension within one year 
of service, but rather indicate that he Veteran was first 
diagnosed with and treated for high blood pressure many years 
after service.

Consequently, in the absence of evidence linking hypertension 
to service or to the service-connected type II diabetes 
mellitus, the Board does not find that the competent medical 
evidence of record supports the Veteran's claim, and this 
claim must be denied.

	(CONTINUED ON NEXT PAGE)












In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for PTSD; the 
appeal is denied as to that issue.

Entitlement to service connection for hypertension, to 
include on a secondary basis, is denied.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


